


110 HRES 128 IH: Urging the Department of Health and Human

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Fossella, Mr. Engel,
			 Mr. Towns,
			 Mr. Weiner,
			 Mr. Nadler,
			 Mr. Ackerman,
			 Mr. Smith of New Jersey,
			 Mr. McNulty,
			 Mr. Dent, Mr. Serrano, Mr.
			 Shays, and Mr. Israel)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Urging the Department of Health and Human
		  Services to prepare a long-term, comprehensive plan to medically monitor all
		  individuals who were exposed to the toxins of Ground Zero following the
		  terrorist attacks of 9/11 and to treat all those sick or
		  injured.
	
	
		Whereas on the morning of September 11, 2001, while
			 Americans were attending to their daily routines, terrorists hijacked four
			 civilian aircraft, crashing two of them into the towers of the World Trade
			 Center in New York City and a third into the Pentagon outside Washington,
			 DC;
		Whereas as a result of the attacks on the World Trade
			 Center, towers one, two, and seven collapsed releasing pulverized materials
			 that are known to cause adverse health effects;
		Whereas the World Trade Center Medical Monitoring Program
			 has documented 70 percent of screened 9/11 responders have experienced
			 respiratory problems following the attacks and 60 percent continue to
			 experience respiratory problems;
		Whereas the New York City Fire Department has documented
			 that, on average, a firefighter who responded to the World Trade Center has
			 experienced a loss of 12 years of lung capacity;
		Whereas the New York City Fire Department and the World
			 Trade Center Medical Monitoring Program have both documented extensive mental
			 health effects on rescue and recovery workers;
		Whereas rescue and recovery workers came from across the
			 country to assist in the rescue, recovery, and clean-up efforts of the
			 attacks;
		Whereas area workers, residents, and school children, in
			 addition to rescue and recovery workers, were exposed to the toxins of Ground
			 Zero;
		Whereas current Federal medical monitoring and treatment
			 programs exclude area workers, residents, school children, and Federal
			 workers;
		Whereas the attacks of September 11, 2001, were attacks on
			 the United States, and therefore it is the responsibility of the Federal
			 Government to respond; and
		Whereas although Secretary of Health and Human Services
			 Michael Leavitt has appointed a seasoned health professional, Dr. John Howard,
			 as Federal coordinator of 9/11 health and has formed a task force on 9/11
			 health led by Assistant Secretary for Health Dr. John Agwunobi, the Department
			 of Health and Human Services has still not developed a long-term, comprehensive
			 plan to medically monitor all individuals who were exposed to the toxins of
			 Ground Zero following the terrorist attacks of 9/11 and to treat all those made
			 sick or injured by those toxins: Now, therefore, be it
		
	
		That the House of Representatives
			 urges the Department of Health and Human Services—
			(1)to develop a
			 long-term, comprehensive plan to medically monitor all individuals who were
			 exposed to the toxins of Ground Zero following the terrorist attacks of 9/11
			 and to treat all those sick or injured; and
			(2)to submit the plan
			 to Congress and the President as quickly as possible.
			
